Name: Commission Regulation (EC) NoÃ 286/2009 of 7Ã April 2009 entering certain names in the register of protected designations of origin and protected geographical indications (Melva de AndalucÃ ­a (PGI), Caballa de AndalucÃ ­a (PGI), Ovos Moles de Aveiro (PGI), Castagna di Vallerano (PDO))
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  Europe;  plant product;  fisheries;  agricultural structures and production;  marketing
 Date Published: nan

 8.4.2009 EN Official Journal of the European Union L 94/15 COMMISSION REGULATION (EC) No 286/2009 of 7 April 2009 entering certain names in the register of protected designations of origin and protected geographical indications (Melva de AndalucÃ ­a (PGI), Caballa de AndalucÃ ­a (PGI), Ovos Moles de Aveiro (PGI), Castagna di Vallerano (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Spains applications to register the names Melva de AndalucÃ ­a and Caballa de AndalucÃ ­a, Portugals application to register the name Oves Moles de Aveiro and Italys application to register the name Castagna di Vallerano have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation are hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 177, 12.7.2008, p. 18 (Melva de AndalucÃ ­a), OJ C 177, 12.7.2008, p. 21 (Caballa de AndalucÃ ­a), OJ C 184, 22.7.2008, p. 42 (Ovos Moles de Aveiro), OJ C 190, 29.7.2008, p. 7 (Castagna di Vallerano). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed ITALY Castagna di Vallerano (PDO) Class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom SPAIN Melva de AndalucÃ ­a (PGI) Caballa de AndalucÃ ­a (PGI) 2. Foodstuffs listed in Annex I to the Regulation: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares PORTUGAL Ovos Moles de Aveiro (PGI)